


109 HR 5661 IH: Data Theft Prevention Act of

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5661
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  unauthorized removal or use of personal information contained in a database
		  owned, operated, or maintained by the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Data Theft Prevention Act of
			 2006.
		2.Federal
			 databases
			(a)In
			 generalChapter 101 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2077.Means of
				identification and individually identifiable health information in Federal
				databases
						(a)DefinitionsIn
				this section:
							(1)Federal
				databaseThe term Federal database means any
				electronic database owned, operated, or maintained by or for the Federal
				Government.
							(2)Individually
				identifiable health informationThe term individually
				identifiable health information has the meaning given the term in the
				regulations issued under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
							(3)Means of
				identificationThe term means of identification has
				the meaning given the term in section 1028 of this title.
							(b)Unauthorized
				useIt shall be unlawful for any person knowingly and without
				authorization—
							(1)to view, use,
				download, or remove any means of identification or individually identifiable
				health information that is in a Federal database; or
							(2)to transfer such
				means of identification or individually identifiable health information to, or
				store such means of identification or individually identifiable health
				information in, any computer, network, database, or other format used to store
				information that is not a Federal database.
							(c)Use for criminal
				purposesIt shall be unlawful for any person to use a means of
				identification or individually identifiable health information obtained
				directly or indirectly from a Federal database in furtherance of a violation of
				any Federal or State criminal law.
						(d)PenaltyAny
				person who violates subsection (b) or (c) shall be fined under this title or
				imprisoned not more than 1 year, or
				both.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 101
			 of title 18, United States Code, is amended by inserting after the item
			 relating to section 2076 the following new item:
				
					
						2077. Means of identification and individually identifiable
				health information in Federal
				databases.
					
					.
			
